Citation Nr: 0700617	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  98-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability as a residual of status post meniscectomies 
and anterior cruciate ligament (ACL) reconstruction of the 
left knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee post-traumatic degenerative changes associated 
with status post meniscectomies and ACL reconstruction of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to May 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision that granted service 
connection and assigned an initial 10 percent rating for 
residuals of status post meniscectomies and ACL 
reconstruction of the left knee, effective June 1, 1997.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in February 1998, and the RO issued a 
statement of the case (SOC) in August 1998.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 1998.  Thereafter, the 
RO issued a supplemental SOC (SSOC) in June 2000.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

In August 2001, the Board remanded the claim for a higher 
initial rating to the RO, via the Appeals Management Center 
(AMC), for additional development.  After accomplishing 
further action, the AMC continued the denial of an initial 
rating in excess of 10 percent for residuals of status post 
meniscectomies and ACL reconstruction of the left knee (as 
reflected in a June 2004 SSOC) and returned the matter to the 
Board.

In July 2005, the Board again remanded the matter on appeal 
to the RO, via the AMC, for additional development.  After 
accomplishing further action, the AMC continued the denial of 
the claim (as reflected in July 2006 SSOC).  However, in 
August 2006, the AMC notified the veteran of a rating 
decision issued in April 2006 that granted service connection 
and assigned a separate, initial 10 percent rating for left 
knee post-traumatic changes associated with residuals of 
status post meniscectomies and ACL reconstruction of the left 
knee, effective June 1, 1997.  

In view of the above, the Board has recharacterized the 
matter on appeal as encompassing the two issues set forth on 
the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran has experienced overall slight instability as 
a residual of status post meniscectomies and ACL 
reconstruction of the left knee.

3.  Objective findings pertinent to the left knee post-
traumatic degenerative changes have included flexion limited, 
at most, to 110 degrees, full extension, crepitus, and 
tenderness; the veteran subjectively complains of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for instability as a residual of status post 
meniscectomies and ACL reconstruction of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40. 4.45, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for left knee post-traumatic degenerative changes 
associated with status post meniscectomies and ACL 
reconstruction of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings has been 
accomplished.  

Post-rating letters dated issued by the RO in December 2001 
and November 2003, as well as additional letters issued by 
the AMC in August 2005 and August 2006 , collectively 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his claims, and 
contained requests to advise the RO and AMC as to whether 
there was medical evidence showing treatment for the service-
connected left knee conditions.  Those letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that his left knee disability 
had increased in severity).  After each letter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims for higher ratings, 
and that he has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the November 2003 and August 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the aforementioned 
letters, the RO and AMC notified the veteran that VA would 
make reasonable efforts to help him get evidence necessary to 
support his  claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the letters requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claims for higher ratings.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the September 1997 rating action on appeal.  However, 
such makes sense, inasmuch as the VCAA was not enacted until 
November 2000.  Moreover, the Board finds that any delay in 
issuing section 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO/AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the November 2003 and August 
2005 letters and additional opportunities to provide 
information and/or evidence pertinent to the claims under 
consideration, the RO readjudicated the claim for an higher 
rating for the veteran's left knee disability (as reflected 
in the July 2006 SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's 
adjudication in the rating action on appeal is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board finds that this was accomplished in 
SSOCs, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding 
disability rating and effective dates that may be assigned, 
and such notice was provided in an August 2006 letter.  As 
with the letters addressed above, the timing of the notice 
meeting Dingess/Hartman (after the rating action on appeal) 
is not shown to be prejudicial to the veteran.  In any event, 
as the Board's decision denies each claim for higher rating, 
no rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the veteran 
under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims on appeal has been accomplished.  The RO, on 
its own initiative, has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
service medical records, private treatment records, and 
available post-service VA medical records dated through 2006.  
The veteran was afforded multiple comprehensive VA 
examinations, dated in August 1997, September 1999, and June 
2003, in connection with his claims; those examination 
reports have been associated with the record.  As noted 
above, additional evidence, with a signed waiver of RO 
consideration, has been submitted.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with either claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the higher 
rating claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action.  

II.  Background


VA outpatient treatment notes dated from September to 
November 1994 showed subjective complaints of left knee pain 
and tenderness as well as listed a diagnosis of patellar 
femoral syndrome.

In an August 1997 VA joints examination report, the examiner 
lists a diagnosis of internal derangement of the left knee 
status post meniscetomy ligamentous reconstruction of the 
left knee.  Left knee range of motion findings were noted as 
0 degrees (extension) to 120 degrees (flexion).  The examiner 
noted objective findings of well healed scar and slight 
laxity of the ACL with no swelling, tenderness, or joint 
effusion.  

On August 1997 VA general medical examination, the veteran 
complained of left knee pain swelling and locking up.  The 
examiner noted that the veteran exhibited good coordination, 
normal gait, full motor strength, and full lower extremity 
range of motion.  While the examiner indicated the veteran 
had no swelling, atrophy, or tenderness of the left knee, it 
was noted that the veteran had minor crepitus on extension 
and flexion of the left knee. 

A March 1999 VA X-ray report of the veteran's left knee notes 
findings of joint space narrowing and listed an impression of 
post surgical and degenerative changes.  A July 1999 VA 
treatment note indicated findings of parapatellar crepitus 
and listed left knee range of motion as 0 degrees (extension) 
and 120 degrees (flexion).  An August 1999 VA joints 
examination report notes subjective complaints of left knee 
pain, stiffness, and impairment with physical activities.  
The examiner indicated that the veteran had palpable and 
audible creptitation, but no recent episodes of locking or 
buckling.  Left knee range of motion findings were noted as 
from 0 degrees (extension) to 10 degrees (flexion).  The 
examiner also noted objective findings of painful movement, 
full muscle strength, no joint effusion, no swelling or 
tenderness, and slight ACL laxity were indicated in the 
report.  The examiner's  diagnoses were internal derangement 
of the left knee and status post reconstruction ACL and 
medial meniscus meniscectomy of the left knee.  

After a November 2002 VA examiner provided only right knee 
findings, another VA orthopedic examination was conducted in 
June 2003 to rectify that error.  The report that examination 
report reflects the veteran's complaints of left knee 
stiffness and occasional pain that increased with prolonged 
walking or standing but denied any recent instability or 
swelling of the left knee.  The recorded objective medical 
findings were as normal gait, no knee effusion, and fully 
stable ligaments.  Left knee range of motion findings were 
listed as from 0 degrees (extension) to 110 degrees 
(flexion).  The examiner specifically noted that the veteran 
could perform a single left knee bend to 45 degrees with 
significant pain.  In a May 2004 VA medical examination 
addendum, another VA examiner reported that the veteran's 
left knee range of motion test results showed no change after 
repetitive motion testing for pain, weakness, and 
fatigability.  

VA outpatient treatment records dated from October to 
December 2004 show that the veteran received physical therapy 
for his left knee disability.  An October 2004 VA X-ray of 
bilateral knees identified no significant knee abnormalities.  
A December 2004 VA physical therapy consult note showed that 
the veteran complained of left knee instability as well as 
left knee pain with activities like running, climbing stairs, 
and kneeling.  Objective findings of tenderness, crepitus, 
slightly hypomobile left patella, decreased strength of +3/5 
in the left knee, and functional range of motion were noted 
in the physical therapy note.  The examiner listed an 
assessment of signs and symptoms of left medial meniscus 
injury with slight instability of the left knee.

A July 2005 VA treatment note reflects the veteran's 
assertion that his left knee pain had not improved with 
physical therapy.  Objective findings include that the 
veteran's left knee flexion lacked 10 degrees.  A November 
2005 VA emergency room record listed an assessment of left 
knee ACL repair and left knee range of motion test results as 
0 degrees (extension) and 120 degrees (flexion).  It was 
further noted that the veteran had minimal crepitus but no 
swelling, atrophy, or deformity.  In a January 2006 VA 
outpatient record, the veteran indicated that he had heard a 
pop in his left knee while kickboxing and then had painful 
ambulation.  A January 2006 VA X-ray report of the veteran's 
left knee showed postoperative changes with minor 
degenerative change,

A January 2006 private MRI (magnetic resonance imaging) 
report notes complaints of left knee pain.  The report lists 
the following impressions: 1) mild sprain of the anterior 
cruciate ligament graft; 2) tear of the posterior harm and 
body of the medial meniscus; 3) possible tear of the free 
edge of the body segment of the lateral meniscus; and 4) 
moderate partial thickness cartilage loss in the medial and 
patellofemoral compartments.  A January 2006 private 
operative report listed preoperative diagnoses of left knee 
synovitis as well as medial and lateral meniscus tear.  The 
operative report further detailed that the veteran underwent 
left knee arthroscopic medial and lateral meniscectomies with 
major synovectomy.  A March 2006 private progress note showed 
that the veteran was making good progress after the January 
2006 left knee procedure.  The physician indicated that the 
veteran could flex his knee to 120 degrees and showed an 
increase in active range of motion, strength, balance, quad 
control, and squatting ability but still had knee pain with 
increased activity. 



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected. Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Instability

While Diagnostic Code 5257 is sometimes utilized for rating 
"other impairment" of the knee (for which there is no 
specific diagnostic code), that diagnostic code authorizes 
assignment of ratings for recurrent subluxation or lateral 
instability: 10 percent for slight disability, 20 percent for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

Competent medical evidence of record does not indicate the 
level of left knee impairment that would warrant the 
assignment of a rating in excess of the current 10 percent 
rating under Diagnostic Code 5257.  VA orthopedic examination 
reports dated in August 1997, September 1999, and June 2003, 
with the May 2004 addendum, as well as VA and private 
treatment records, reveal findings of no more than slight 
instability or subluxation, consistent with the current 10 
percent rating.  Consequently, the assignment of rating in 
excess of 10 percent for left knee instability under 
Diagnostic Code 5257 is not warranted.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
instability, but finds that no higher ratings is assignable.  
Under Diagnostic Code 5258, a maximum, 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking", pain, and effusion into the joint.  
The Board notes, however, that there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint.  Therefore, 
rating the disability under Diagnostic Code 5258 is not 
appropriate.  

B.  Arthritis

The RO has assigned an initial 10 percent rating for 
degenerative changes under Diagnostic Codes 5010-5260.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 and 5261).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II..

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for degenerative 
changes of the left knee.  

The aforementioned evidence reflects that the veteran's left 
knee flexion has been limited, at most, to 110 degrees.  As 
regards limited extension, the Board notes that the veteran 
has had normal or standard extension (to 0 degrees).  
Clearly, these findings do not meet the criteria for even a 
minimum, compensable 10 percent rating for limited flexion or 
limited extension under Diagnostic Codes 5260 and 5261 (which 
require flexion limited to 45 degrees and extension limited 
to 10 degrees).  

Given the veteran's objective findings of slightly (albeit, 
noncompensable) left knee flexion, crepitus, decreased 
strength, and tenderness, and the veteran's subjective 
complaints of pain and stiffness, the RO appropriately 
assigned an initial 10 percent rating for left knee 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  However, no more than a 10 percent rating is 
assignable under Diagnostic Code 5003 for arthritis affecting 
a major joint.  Id.  The 10 percent rating takes into account 
functional loss due to pain and other factors, and, given the 
minimal objective findings, no higher rating, on this basis, 
is warranted.  See 38 C.F.R. §§ 4.40,4.45 and DeLuca.  Even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under Diagnostic 
Code 5260.  In this regard, November 2002 VA examiner 
specifically noted that the veteran could perform a single 
left knee bend to 45 degrees with significant pain, and the 
author of the  May 2004 addendum noted that the veteran's 
left knee range of motion test results showed no change after 
repetitive motion testing for pain, weakness, and 
fatigability.  In short, there is no medical evidence that 
the veteran's arthritic pain is so disabling actually or 
effectively result in flexion limited to 30 degrees-the 
requirement for the next higher 30 percent rating under 
Diagnostic Code 5260.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
arthritis, but finds that no higher rating is assignable.  In 
view of the findings showing measurable range of motion of 
the veteran's left knee during the period under 
consideration, a rating under Diagnostic Code 5256 for left 
knee ankylosis is not appropriate.  



C.  Both Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the June 1, 1997 effective date of the grant of 
service connection, either disability has reflects a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of higher ratings on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2006) (cited to in 
the August 1998 SOC and addressed in the June 2000 SSOC).  
There is simply no showing that either disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each 10 percent rating), or has resulted 
in frequent periods of hospitalization.  There also is no 
showing that either disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that each 
initial 10 percent rating assigned for instability as a 
residual of status post meniscectomies and ACL reconstruction 
and for post-traumatic degenerative changes of the left knee 
represents the maximum rating assignable since the effective 
date of the grant of service connection for each disability.  
As such, there is no basis for staged rating, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial rating in excess of 10 percent for instability as 
a residual of status post meniscectomies and ACL 
reconstruction of the left knee is denied.  

An initial rating in excess of 10 percent for left knee post-
traumatic degenerative changes associated with status post 
meniscectomies and ACL reconstruction of the left knee is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


